McMILLAN, Judge.
The appellant appeals her conviction for theft of property in the second degree, in violation of § 13A-8-4, Code of Alabama 1975, as a result of which she was sentenced to 20 years’ imprisonment.
The State requests that this court remand this cause to the trial court for a determination of the appellant’s indigency status and the voluntariness of her waiver of her right to appointed counsel on appeal. This request is based upon the fact that the record is devoid of any evidence indicating that the appellant unequivocally asserted her right of self-representation. See McLeod v. State, 574 So.2d 882 (Ala.Cr.App.1990).
Therefore, this case is remanded to the circuit court with instructions that that court make written findings of fact regarding the appellant’s indigency status and whether a waiver hearing or any other proceeding was held concerning appellant’s right to appellate counsel on appeal. The trial court is further instructed to forward its findings to this court within 45 days of the release of this opinion.
We pretermit discussion of the issues raised by the appellant until the trial court forwards its findings to this court.
REMANDED WITH INSTRUCTIONS.
All Judges concur.